Citation Nr: 1048169	
Decision Date: 12/28/10    Archive Date: 01/03/11

DOCKET NO.  09-00 184A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a 
cold injury of the right foot, including peripheral neuropathy, 
currently evaluated as 10 percent disabling.

2.  Entitlement to an increased evaluation for residuals of a 
cold injury of the left foot, including peripheral neuropathy, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

H. Seesel, Counsel


INTRODUCTION

The Veteran had active service from August 1948 until August 
1952, including a tour of duty in Korea.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a March 2008 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.

The Board notes that the RO had characterized the claim as one 
for entitlement to an increased evaluation for peripheral 
neuropathy.  As will be explained in detail below, a review of 
the record reflects the service-connected injuries were residuals 
of cold injuries of the bilateral feet.  Accordingly, the Board 
has recharacterized the issues as noted on the title page to 
better reflect the Veteran's actual service-connected conditions 
and current disability and symptoms.

The  issues of service connection for hypertension, cancer 
of the right foot, kidney disease, peripheral neuropathy 
of the bilateral legs, flat feet and peripheral neuropathy 
of the right hand have been raised by the Veteran, but 
have not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over them, and they are referred to the AOJ 
for appropriate action in the first instance.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  See 38 U.S.C.A. 
§ 7107(a)(2) (West 2002).




FINDINGS OF FACT

1.  The Veteran's residuals of a cold injury of the right foot, 
including peripheral neuropathy, are manifested by pain, loss of 
sensation, redness of the foot, arthritic changes and nail 
abnormalities.

2.  The Veteran's residuals of a cold injury of the left foot, 
including peripheral neuropathy, are manifested by pain, loss of 
sensation, redness of the foot, arthritic changes and nail 
abnormalities.


CONCLUSIONS OF LAW

1.  The criteria for an increased 30 percent rating for residuals 
of a cold injury of the right foot, including peripheral 
neuropathy, have been approximated. 38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 
4.104, Diagnostic Code 7122 (2010).

2.  The criteria for an increased 30 percent rating for residuals 
of a cold injury of the left foot, including peripheral 
neuropathy, have been approximated. 38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 
4.104, Diagnostic Code 7122 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative, if any, of any information, and any medical or 
lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  This notice must be provided prior to an initial 
unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court 
of Appeals for Veterans Claims (Court) held that proper notice 
under 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) also includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if the claim is granted.  In a 
claim for increase, the VCAA requirement is generic notice, that 
is, the type of evidence needed to substantiate the claim, 
namely, evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has on 
employment, as well as general notice regarding how disability 
ratings and effective dates are assigned.  Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the Veteran dated in December 2007 and November 2008 that 
fully addressed all notice elements.  The December 2007 letter 
informed the Veteran of the types of evidence not of record 
needed to substantiate his claims, the division of responsibility 
between the Veteran and VA for obtaining the required evidence, 
and how the disability ratings and effective dates are assigned.  
The November 2008 letter advised the Veteran of the applicable 
Diagnostic Codes and indicated the Veteran should submit evidence 
concerning how his condition had worsened in compliance with 
Vazquez.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent treatment 
records, and also providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished for purposes of granting increased evaluations, and 
therefore appellate review may proceed without prejudice to the 
appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO 
has obtained the service treatment records, VA outpatient 
treatment records and private medical records.  The Veteran 
submitted private medical records and medical treatise articles 
in support of his claim.  

The Board notes the Veteran has argued that the most recent VA 
examination was inadequate.  Specifically, the Veteran argues the 
"cold injury residuals" worksheet was not used and very few 
measurements were taken.  Although the prior December 2007 VA 
examination did not use the specified worksheet, the Board finds 
the record is sufficient to grant the claim.  Accordingly, a 
remand for an examination utilizing this worksheet would not be 
of further assistance to the Veteran's claim and would only delay 
adjudication of the claim.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to the 
Veteran are to be avoided); Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a particular 
case; such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the Veteran).

Similarly, the Board notes that the Veteran has indicated 
treatment at VA outpatient treatment clinic in Fort Myers, 
Florida and at the Mayo Clinic.  The Board also considered 
whether a remand was necessary to obtain these records.  
Concerning the Mayo Clinic records the Veteran has testified that 
although the records were not sent in their entirety, he provided 
all pertinent documents relating to his feet.  Concerning the VA 
records, as noted above, the decision below grants an increase to 
the highest scheudlar level under the Diagnostic Code.  Given the 
Veteran's age, the fact that this appeal has been advanced on the 
Board's docket, and considering the favorable result that can be 
reached, the Board finds that a remand solely to ensure all VA 
records are of record would only delay adjudication of the claim.  
In other words, given the favorable result in the claim, 
proceeding without the complete records is not prejudicial to the 
Veteran. See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where 
the Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider whether 
the Veteran has been prejudiced thereby). 

The Board has considered whether further development and notice 
under the Veterans Claims Assistance Act of 2000 or other law 
should be undertaken.  However, given the results favorable to 
the Veteran, further development under the VCAA or other law 
would not result in a more favorable result for the Veteran, or 
be of assistance to this inquiry.  Hence, no further notice or 
assistance to the appellant is required to fulfill VA's duty to 
assist the appellant in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Merits of the Claim

The Veteran seeks an increased evaluation for peripheral 
neuropathy of the bilateral feet, currently evaluated as 10 
percent for each foot.  By way of history, the Veteran filed a 
claim for residuals of frostbite in February 2004 and the RO 
initially granted service connection in a November 2004 rating 
decision.  At that time, the claim was characterized as 
peripheral neuropathy (claimed as residuals of frostbite) and a 
10 percent evaluation was assigned for each foot effective 
February 3, 2004.  In October 2007 the Veteran filed for an 
increased evaluation arguing the condition had worsened.  Having 
carefully considered the claim in light of the record and the 
applicable law, the Board is of the opinion that the evidence 
supports the claims and the appeal will be allowed.

Disability evaluations are determined by evaluating the extent to 
which a Veteran's service-connected disability adversely affects 
his ability to function under the ordinary conditions of daily 
life, including employment, by comparing his symptomatology with 
the criteria set forth in the Schedule for Rating Disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes 
identify various disabilities and the criteria for specific 
ratings.  

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that evaluation.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.1.  
After careful consideration of the evidence, any reasonable doubt 
remaining will be resolved in favor of the Veteran.  38 C.F.R. 
§ 4.3.  

While the Veteran's entire history is reviewed when assigning a 
disability evaluation, 38 C.F.R. § 4.1, where service connection 
has already been established and an increase in the disability 
rating is at issue, it is the present level of disability that is 
of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Additionally, the Court has held that in determining the present 
level of a disability for any increased evaluation claim, the 
Board must consider the application of staged ratings.  See Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the 
evidence contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged ratings 
would be necessary.

The Veteran's residuals of a cold injury of the bilateral feet 
were evaluated under Diagnostic Codes 7122-8724, the Diagnostic 
Codes for cold injury residuals and neuritis of the internal 
popliteal nerve respectively.  Although both Diagnostic Codes 
were listed, a review of the most recent rating decisions and 
statements of the case reflects the current 10 percent rating was 
assigned under Diagnostic Code 8724 for paralysis/incomplete 
paralysis of the internal popliteal nerve (tibial).  38 C.F.R. § 
4.124a, DC 8724.  Under this Diagnostic Code, disability ratings 
of 10 percent, 20 percent and 30 percent are assignable for 
incomplete paralysis which is mild, moderate or severe in degree, 
respectively.  A maximum 40 percent rating is warranted for 
complete paralysis of the internal popliteal (tibial) nerve, with 
plantar flexion lost, frank adduction of the foot impossible, 
flexion and separation of toes abolished; no muscle in sole can 
move; in lesions of the nerve high in popliteal fossa, plantar 
flexion of foot is lost. 38 C.F.R. § 4.124a, DC 8724.  

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case." See Butts v. Brown, 
5 Vet. App. 532, 538 (1993).  One diagnostic code may be more 
appropriate than another based on such factors as an individual's 
relevant medical history, the current diagnosis and demonstrated 
symptomatology.  Any change in a diagnostic code by VA must be 
specifically explained. Pernorio v. Derwinski, 2 Vet. App. 625 
(1992).

In the present case, the Board finds Diagnostic Code 7122 is the 
most appropriate code for rating the residuals of a cold injury, 
to include peripheral neuropathy, of the feet.  As noted above, 
the initial grant of service connection indicated the Veteran had 
initially claimed residuals of cold injury.  Examination at that 
time reflected the residual happened to be the peripheral 
neuropathy.  While the pain and numbness is still the predominant 
symptom, the record reflects many other symptoms which are not 
adequately considered under Diagnostic Code 8724.  However, a 
review of Diagnostic Code 7122 indicates that nearly all of the 
Veteran's current symptoms are considered.  As the Veteran's 
current symptoms are more accurately described by Diagnostic Code 
7122 the Board will evaluate the claim under these criteria.

Under Diagnostic Code 7122, cold injury residuals are assigned a 
10 percent rating for arthralgia or other pain, numbness, or cold 
sensitivity.  A 20 percent rating is assigned for arthralgia or 
other pain, numbness, or cold sensitivity plus tissue loss, nail 
abnormalities, color changes, locally impaired sensation, 
hyperhidrosis, or X-ray abnormalities (osteoporosis, subarticular 
punched out lesions, or osteoarthritis).  A maximum rating of 30 
percent rating is assigned for arthralgia or other pain, 
numbness, or cold sensitivity plus two or more of the following: 
tissue loss, nail abnormalities, color changes, locally impaired 
sensation, hyperhidrosis, or X-ray abnormalities (osteoporosis, 
subarticular punched out lesions, or osteoarthritis). 38 C.F.R. 
§ 4.104, Diagnostic Code 7122.

The evidence for consideration in connection with the Veteran's 
claim for an increased evaluation consists of private and VA 
medical records, as well as the reports of VA examinations and 
the Veteran's statements and testimony concerning his symptoms.  
The Board notes there is a gap in the medical evidence concerning 
the residuals of cold injury to the bilateral feet after the last 
rating in November 2004.  Thus, the first record documenting 
findings for the period on appeal is the February 2007 private 
record. See 38 C.F.R. § 3.400 (noting that the effective date for 
an increased evaluation can be as early as 1 year prior to the 
date of receipt of claim).  After reviewing the evidence of 
record, the Board is of the opinion that an increased 30 percent 
evaluation is warranted for each foot.

A February 2007 private electromyogram (EMG) concluded there were 
no significant abnormalities and noted only a borderline 
peripheral neuropathy of the lower extremities.  A March 2007 
record of A.D., M.D., noted complaints of leg pain, particularly 
the left leg.  The Veteran indicated he felt the pain began with 
medication for hypertension.  The Veteran reported swelling and 
discomfort of the left leg that improved with discontinuation of 
the medication.  Clinical examination reflected 2+ pluses 
bilaterally.  The impression was left leg pain, which appeared to 
be related to medication.  There was no longer any swelling.  The 
Veteran reported being able to play 2 hours of tennis during this 
visit.  A May 2007 private letter from R.D., M.D. reflected a 
history of problem in the legs including achiness and pain in 
bilateral lower legs and feet.  The pain increased when lying 
down or when in shoes and walking.  Clinical examination 
reflected no clubbing, cyanosis or edema of the extremities; 
however, some reddened areas on the dorsum of the feet and 
lateral aspect of the feet were noted.  The pulses were intact 
distally.  The assessment was history of chronic pain in the legs 
and feet of unclear cause.  

The Veteran was also treated at the Mayo Clinic during September 
2007 to determine the cause of the pain in the legs.  These 
records demonstrated complaints of pain, tightness, cramping and 
discomfort of the legs and feet.  The left ankle was noted to 
swell occasionally and the Veteran also described a coldness of 
the feet during one visit.  The Mayo Clinic records reflect 
subjective complaints of color changes, described as a redness of 
the foot that was more noticeable upon first waking up in the 
morning or when lying down.  The color change was confirmed by 
clinical examination during two visits.  One record noted the 
complaint of redness of the feet when the feet were elevated and 
described the soles of the feet having a dusky hue.  Another 
record described the feet as having a purplish hue on the dorsum 
of the bilateral feet at the proximal base of the ankle, worse on 
the left during clinical examination.  The Mayo Clinic records 
also confirmed decreased sensation by noting reduced ankle jerks, 
reduced pin prick sensation to the mid foot bilaterally and 
absent vibratory sensation in the ankles bilaterally.  Weak toe 
extensors and flexors were also reported.  The Mayo Clinic 
conducted several diagnostic tests to determine the cause and 
noted some possibilities such as increased glucose and vascular 
causes; however the concluding diagnosis as of October 2007 was 
leg pain due to peripheral neuropathy of uncertain etiology.

An October 2007 letter from a private physician reported the 
Veteran's EMG illustrated definite neuropathy.  The physician 
explained there was a slow progression of the problem from the 
1950s.  He suggested cool soaks of the feet to calm irritation 
and also provided a cream to be applied during periods of pain or 
discomfort.  

The Veteran was afforded a VA examination of the peripheral 
nerves in December 2007.  The examiner reviewed the claims file, 
considered the Veteran's subjective complaints and examined the 
Veteran.  The Veteran complained of his feet bothering him 
constantly, interfering with physical exertion, such as giving up 
tennis, and described calf, foot and ankle cramping at night 
requiring him to stretch his legs.  He wore inserts in both 
shoes.  He treated with over the counter medication with some 
relief of foot irritation.  The Veteran denied hospitalization or 
surgery and denied history of trauma to the nerve or history of 
neoplasm.  Motor examination reflected muscle strength of 5 in 
the lower extremities and no motor function impairment was noted.  
Sensory examination of the bilateral lower extremities was 
decreased to light touch over anterior and posterior aspect of 
both feet.  The affected nerve was described as popliteal.  
Sensation to vibration, pain and position sense was normal and 
reflexes were 2+ throughout.  There was no muscle atrophy or 
abnormal tone or bulk.  There were no tremors, tics or other 
abnormal movements.  The function of the joint was not affected 
by the nerve disorder and gait and balance were normal.  No 
electromyography or nerve conduction study was performed.  The 
diagnosis was bilateral lower extremity peripheral neuropathy and 
right L5 radiculopathy.  The condition was noted to not have an 
effect on occupation, however, there were effects on daily living 
as it prevented activity involving both feet and prevented sports 
due to pain.  

A May 2008 private record noted complaints of burning, tingling 
and numbness, worse at night.  Clinical examination reflected 
vibratory sensation was abnormal bilaterally.  The skin was 
described as warm and supple without open lesion.  There was no 
pain on palpation to the heel or ankle joint or periarticular 
structures.  Radiologic examination reflected hammertoe deformity 
and midfoot arthritic changes but no sign of fracture or 
dislocation.  Infracalcaneal spur and retrocalcaneal spur were 
identified.  The assessment was inflammatory neuropathy, 
idiopathic, possible mononeurititis bilateral, enthesopathy 
bilateral feet.  The physician also indicated a March 2008 MRI of 
the left foot illustrated a possible foreign body in the left 
foot, but this was not confirmed on physical exam, history or x-
ray and possible entrapment neuropathy in the third 
intermetatarsal space of the left foot.  The physician further 
noted that nerve conduction studies from the past had indicated 
peripheral neuropathy. 

A July 2008 magnetic resonance imaging test (MRI) of the left 
foot demonstrated mild lateral/dorsal osteophyte formation in the 
first metatarsal phalangeal joint.  The conclusion was mild first 
metatarsal phalangeal joint osteoarthritic change, but otherwise 
normal MR examination of the [left] foot and a metallic artifact 
plantar to the proximal phalanx of the third toe, likely a 
metallic subcutaneous foreign body.  A subsequent October 2008 
EMG of the upper and lower extremities concluded there was a mild 
peripheral motor and sensory neuropathy. 

A December 2008 neurosurgical evaluation by S.J., M.D. noted 
complaints of left calf and foot pain.  The Veteran reported when 
he slept or was lying down there was episodic severe cramps with 
redness and swelling in the legs, located distal to the calf.  
Clinical examination reflected no clubbing, cyanosis or edema, no 
joint deformity, swelling or tenderness and good peripheral 
pulses.  Neurological examination reflected normal strength 
throughout.  The assessment was spinal stenosis and the physician 
explained that the more distal pain was thought to be related to 
peripheral neuropathy and therefore it was unlikely to have 
improvement with spinal decompression.

A January 2010 letter from a private dermatologist reported the 
Veteran was treated for recurrent toenail infections.  He 
explained these infections occur with circulatory compromise, 
diabetes or genetic susceptibility.  He also treated the Veteran 
for basal cell carcinoma of the right foot which had not 
recurred.  An April 2010 VA record noted soft touch and vibratory 
loss in a glove and stocking distribution.  

During an August 2010 private physician visit the Veteran 
explained the condition had worsened and was now moderate to 
severe.  He described a burning pain that was aggravated by 
activity and relieved by rest and medication.  The toenails were 
described as elongated, thickened and discolored.  There was also 
a complaint of an aching, sore pressure of the feet which would 
be relieved by debridement and shoe gear.  Review of symptoms 
reflected complaints of joint swelling, pain, stiffness, and 
muscle weakness and pain.  No callous or deformed nails were 
reported.  The Veteran reported tingling/numbness and burning and 
balance problems.  Clinical examination reflected diminished 
pulses of the bilateral tibial and dorsalis pedis.  Temperature 
grandiant was noted to be cool to warm distal to proximale.  
There was was absence of gross epicritic sensation.  Sharp and 
proprioception sensation was diminished bilaterally and vibratory 
sensation was abnormal.  The skin was described as thin, shiny, 
dry, and atrophic with poor turgur.  Nails were noted to be 
dystrophic, thickened, discolored and there was subungual debris 
and periungal edema.  

The Veteran also submitted several statements in support of his 
claim during the course of the appeal.  In these statements, he 
described pain, numbness and cramping of the legs that caused him 
to limit activities such as playing tennis, jogging and 
performing household chores.  In November 2007, he explained when 
he woke up the tops, bottoms and sides of his feet were blood red 
and he was told by Mayo Clinic that his was blood accumulating in 
the feet.  He described the same red color with activity 
involving the legs.  He included a photo demonstrating the foot 
was slightly red in color.  In January 2009 the Veteran explained 
that after the frostbite, his toenails became very thick and 
described a yellow nail fungus which continued to reappear.  He 
explained that he worked as an electric technician and electrical 
engineer and had to take early retirement because of the cold 
injuries.  He related his problems from the cold injury residuals 
included sleeping, back problems, vision, balancing nail fungus 
of the feet, thumb pain, right arm, kidney damage, foot cancer, 
and metal in the left foot, cold legs and feet, absences of leg 
hair and pain, numbness and balance of the feet.  In April 2010, 
he went through the cold injury worksheet and indicated that he 
had fallen arches, and required arch support.  He argued that the 
VA examination was brief and inadequate as it did not include a 
description of the feet as blood red or toenails as yellow or 
describe the scar from the cancer on the right foot.  

The Veteran presented testimony at an August 2010 Board hearing.  
The Veteran testified that there was extreme pain on the left 
side of his foot, which could possibly be due to the shrapnel, 
but it was unclear.  He explained in the morning he could barely 
walk to the bathroom.  He explained he had thick toenails and he 
was provided the option of either removing toenails or filing 
them down until he was ultimately treated with medication.  He 
explained the big toes were still yellow and he treated it with 
fungi cure twice a day.  He described cold sensitivity of the 
feet and testified that he wore insulated socks to sleep.  He 
denied tissue loss other than where they removed melanoma.  The 
Veteran explained he was unable to climb a ladder, had difficulty 
walking and could no longer play tennis because of his feet.  The 
Veteran indicated he had been treated at the Fort Myers VAOPC and 
at the Mayo Clinic, but further explained that all Mayo Clinic 
records related to his feet had been submitted.  Finally, the 
Veteran testified that his feet were always red. 

Evaluating the evidence in light of the above rating criteria 
reflects that an increased 30 percent evaluation is warranted for 
each foot.  Specifically, the evidence clearly reflects that the 
Veteran has had pain and numbness of the bilateral feet 
throughout the entire period on appeal.  Additionally, the record 
documents that the Veteran has had at least two of the other 
criteria required for the 30 percent evaluation.  The most 
consistently described of the two additional symptoms listed were 
impaired sensation, nail abnormalities and color changes of the 
feet.  For example, records from Mayo Clinic in September 2007 
documented pain, decreased sensation upon testing, complaints the 
feet were cold, and redness of the bilateral feet.  The December 
2007 VA examination documented pain and numbness along with 
decreased sensation to light touch of both feet.  X-ray 
abnormalities of the left foot were confirmed by MRI in July 
2008, and a May 2008 private record also described bilateral 
arthritic changes of the feet.  Further, a January 2010 letter 
from a dermatologist reported the Veteran had been treated for 
recurrent toenail infections.  

The Veteran has also consistently reported at least three of the 
symptoms in statements submitted to the RO and testimony before 
the Board.  As early as November 2007 he described pain of the 
bilateral feet and discoloration of the feet.  By December 2008 
he described pain, numbness, and decreased sensation.  By January 
2009 the Veteran reported thick yellow toenails which he 
indicated had continued to periodically reappear following his 
separation from service.  The Veteran's reports of symptoms are 
both competent, as he is able to see them, and credible as his 
description has been consistent and confirmed by the other 
medical evidence of record.  Barr v. Nicholson, 21 Vet. App. 303 
(2007); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding 
that a lay witness is competent to testify to that which the 
witness has actually observed and is within the realm of his 
personal knowledge).  Thus, as the Veteran has had arthralgia or 
pain, numbness or cold sensitivity of the bilateral feet and 
decreased sensation, arthritic changes, nail abnormalities and 
color changes, an increased 30 percent evaluation is warranted 
for each foot under Diagnostic Code 7122.

The Board notes a 30 percent evaluation is the maximum evaluation 
under Diagnostic Code 7122.  As such, the Board also has 
considered whether a higher rating is warranted under any other 
Diagnostic Code.  As noted above, a higher 40 percent evaluation 
is possible under Diagnostic Code 8624 for complete paralysis of 
the internal popliteal nerve.  This would be demonstrated by 
findings such as plantar flexion lost, frank adduction of foot 
impossible, flexion and separation of toes abolished, no muscle 
in sole can move, in lesions of the nerve high in popliteal 
fossa, or plantar flexion of foot is lost.  None of the evidence 
of record, either medical or lay, demonstrates impairment in the 
range of motion of the foot or any symptoms which would be akin 
to a finding of complete paralysis as described by Diagnostic 
Code 8624.  Accordingly, a higher evaluation under this 
Diagnostic Code is not warranted.  

Additionally, a higher 40 percent evaluation is possible for 
findings akin to loss of use of the foot under Diagnostic Code 
5167.  Significantly, although not specifically defined within 
Diagnostic Code 5167, 38 C.F.R. § 4.63 explains loss of use of 
the foot can be held to exist when no effective function remains 
other than that which would be equally well served by an 
amputation stump at the site of election below knee with use of a 
suitable prosthetic appliance. 38 C.F.R. § 4.63.  This would be 
determined on remaining function of the foot such as balance and 
propulsion.  38 C.F.R. § 4.63 also indicates that extremely 
unfavorable complete ankylosis of the knee or ankylosis of 2 
major joints of the extremity or shortening of the lower 
extremity by 3 1/2 inches or more will be taken as loss of use of 
the foot.  Complete paralysis of the external poplitea nerve and 
resultant footdrop with organic changes including trophic and 
circulatory disturbances and other concomitants confirmatory of 
complete paralysis of the nerve would also be considered loss of 
use of the foot.  Id.  In this regard, the Veteran has not 
demonstrated his residuals of a cold injury of the bilateral feet 
has resulted in any symptoms which more nearly approximates a 
finding such that the remaining function would be equally well 
served by an amputation stump.  Rather, the record reflects the 
Veteran continues to have use and motion of the foot, although it 
may be accompanied by pain, stiffness and occasional difficulty 
balancing.  In fact, the record indicates the Veteran continued 
to play tennis until around December 2007.  Accordingly, a higher 
rating is not warranted at this time.

Based upon the guidance of the Court in Hart, the Board has 
considered whether a staged rating is appropriate.  In the 
present case, the Veteran's symptoms have remained constant 
throughout the appeal and support the higher 30 percent 
evaluation for the entire period.  Further staged ratings are not 
warranted by the current evidence of record as described above.

Finally, in exceptional cases where schedular disability ratings 
are found to be inadequate, consideration of an extra-schedular 
disability rating is made. 38 C.F.R. § 3.321(b)(1).  There is a 
three-step analysis for determining whether an extra-schedular 
disability rating is appropriate.  Thun v. Peake, 22 Vet. App. 
111 (2008).  First, there must be a comparison between the level 
of severity and symptomatology of the Veteran's service-connected 
disability and the established criteria found in the rating 
schedule to determine whether the Veteran's disability picture is 
adequately contemplated by the rating schedule.  Id.  If not, the 
second step is to determine whether the claimant's exceptional 
disability picture exhibits other related factors identified in 
the regulations as "governing norms."  Id.; see also 38 C.F.R. 
§ 3.321(b)(1) (governing norms include marked interference with 
employment and frequent periods of hospitalization).  If the 
factors of step two are found to exist, the third step is to 
refer the case to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service for a 
determination whether, in order to accord justice, the claimant's 
disability picture requires the assignment of an extra- schedular 
rating.  Id.  

In the present case, while the Veteran has indicated his 
bilateral feet contributed to his early retirement, the record 
reflects that all of his symptoms are contemplated by the current 
rating criteria.  In fact, the record reflects the Veteran's 
predominant symptoms have been pain, numbness, decreased 
sensation, color changes, swelling, x-ray abnormalities, and nail 
abnormalities.  The only one not specifically listed in the 
rating criteria is swelling, and that symptom alone does not 
appear to alter the Veteran's condition to such an extent that it 
rendered the rating criteria to be inadequate.  Rather, the 
rating criteria have accurately described nearly all of the 
Veteran's current complaints and symptoms related to the feet.  
Similarly, although the Veteran reports have entered into an 
early retirement and some interference in walking around during 
his prior work, there is no indication his condition interfered 
with his work requiring significant days off or periods of 
hospitalization.  Furthermore, the record also reflects a March 
2005 record that indicated the Veteran was retired, which means 
that he retired prior to the period on appeal.  In other words, 
there is no exceptional disability picture reported during the 
period on appeal.  Therefore, referral for the assignment of an 
extraschedular disability rating is not warranted.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that 
a total disability rating based upon individual unemployability 
(TDIU) claim is part of an increased disability rating claim when 
such claim is raised by the record.  The Court further held that 
when evidence of unemployability is submitted at the same time 
that the Veteran is appealing the rating assigned for a 
disability, the claim for TDIU will be considered part and parcel 
of the claim for benefits for the underlying disability. Id. 
While the Veteran indicated he retired early due to his feet, he 
has not argued, nor does the record reflect, that his feet render 
him to be totally unemployable.  Thus, consideration of a total 
rating based on individual unemployability is not part of his 
claim for an increased rating. Id.  However, should the Veteran 
feel that he is not employable due to his feet condition and any 
other service connected conditions, he is encouraged to file with 
his regional office a claim for entitlement to a total disability 
rating based on individual unemployability.  

In sum, an increased evaluation of 30 percent, but no higher, for 
the residuals of cold injury of each foot is granted.


ORDER

An evaluation of 30 percent for residuals of cold injury of the 
right foot, including peripheral neuropathy, is granted, subject 
to the laws and regulations governing the award of monetary 
benefits.

An evaluation of 30 percent for residuals of cold injury of the 
left foot, including peripheral neuropathy, is granted, subject 
to the laws and regulations governing the award of monetary 
benefits.



______________________________________________
RICHARD C. THRASHER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


